Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,090,759. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of applicant’s claims 1 and 3-20 are contained within or made obvious by claims 1-20 of U.S. Patent No. 11,090,759. 
In particular, ‘759 recites an ultrasonic vibration system (1) with a sonotrode which has two sonotrode end faces (8, 8′) and a circumferential lateral surface that connects the two sonotrode end faces (8, 8′) to each other, wherein the sonotrode has an elongate core element (2) and at least one wing element (3, 4), wherein the elongate core element (2) and the at least one wing element (3, 4) each extend from one sonotrode end face (8, 8′) to the other sonotrode end face (8, 8′) in a longitudinal direction, wherein the at least one wing element (3, 4) has a sealing surface (7) which is provided to come into contact with a material for the processing thereof and is connected to the elongate core element (2) via a plurality of connecting portions (5, 6) spaced apart from each other in the longitudinal direction, and a converter (9) which is connected to the sonotrode, optionally via an amplitude transformer (11) (claim 1).
It is the examiner’s position that it is within the purview of one having ordinary skill in the art to employ a machine stand and a flexible joint connection to such a stand in order to facilitate operation of the ultrasonic vibration system.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, lines 3-4, “an amplitude transformer” is indefinite since it is unclear if this is the same amplitude transformer recited in claim 1.
Claim 11, line 3, “preferable” is indefinite since it is unclear if the claim requires that the through openings are elongate and the longitudinal direction thereof extends from the core element (2) to the wing element (3, 4).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, in an ultrasonic vibration system, the prior art does not teach or make obvious the concept of sonotrode which has two sonotrode end faces (8, 8’) and a circumferentially extending lateral surface connecting the two sonotrode end faces (8, 8’) together, wherein the sonotrode has an elongate core element (2) and at least one wing element (3, 4), wherein core element (2) and wing element (3, 4) respectively extend from the one sonotrode end face (8, 8’) to the other sonotrode end face (8, 8’) in a longitudinal direction in the manner claimed by the applicant.

Claims 1 and 3-20 would be allowable if applicant files a proper terminal disclaimer and if claims 10-11 are rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745